DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Delete “ INDIVIDUALIZED MULTIPLE-DAY SIMULATION MODEL OF TYPE 1 DIABETIC PATIENT DECISION-MAKING FOR DEVELOPING, TESTING AND OPTIMIZING INSULIN THERAPIES DRIVEN BY GLUCOSE SENSORS 2”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 8 recites “suggest modifications to the decision support module to improve its performance” is unclear for the examiner.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter (US 2009/0164251) in view of Koehler et al. (US 2007/0055799).
     Regarding claim 1, Hayter discloses a method for providing a real-time therapeutic recommendation for use in type 1 diabetes management in a patient (page 13, [0162]), comprising: inputting (page 12, [0153]), to a decision support module (model simulation module in page 12, [0154]), data including continuous glucose monitoring data obtained from a glucose sensor (page 14, [0163]), insulin pump data (page 12, [0148]), and other diabetes management data (page 13, [0162]); generating, based on the input data, displaying the therapeutic recommendation to a patient (page 13, [0160]); inputting, to the decision support model, data indicative of an action taken by the patient in response to receiving the displayed therapeutic recommendation (page 13, [0159-0160]), the data including continuous glucose monitoring data obtained from the glucose sensor and insulin pump data (page 11, [0143]); and generating, based on the input data and the data indicative of an action taken by the patient (page 13, [0160]).
     Hayter discloses all the limitations set forth above but fails to explicitly disclose a first therapeutic recommendation; a second therapeutic recommendation.
  However, Koehler discloses a first therapeutic recommendation; a second therapeutic recommendation (therapeutic devices in page 7, [0079]).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Koehler within the system of Hayter in order to model the patient’s physiological conditions and assist in therapy management thereby maximizing the reliability of the system.
 Regarding claim 2, Hayter discloses wherein the continuous glucose monitoring data is selected from the group consisting of a glucose concentration trend, a predicted glucose concentration, a number of past hyperglycemic events, and a number of past hypoglycemic events (page 3, [0050; 0052]).
 Regarding claim 3, Hayter discloses wherein the other diabetes management data is selected from the group consisting of meal data and physical exercise data (page 9, [0122]).
 Regarding claim 4, Hayter discloses wherein the first therapeutic recommendation or the second therapeutic recommendation is selected from the group consisting of a recommended insulin dose and a basal insulin change (page 11, [0143-0144]).
 Regarding claim 5, Hayter discloses wherein the first or second therapeutic recommendation is delivered through a smartphone notification (mobile phone in page 11, [0139]).

 Regarding claim 6, Hayter discloses wherein the decision support module compares the data indicative of an action taken by the patient responsive to the first therapeutic recommendation to determine if the patient has taken the therapeutic recommendation, has ignored the therapeutic recommendation, or has taken an action similar to the therapeutic recommendation (page 4, [0054]).
 Regarding claim 7, Hayter discloses wherein the action taken by the patient is employed to modify a decision-making module configured to simulate real-life situations and everyday patient behaviors, wherein the decision-making module utilizes self-monitored blood glucose data 1 measurement errors, continuous glucose monitoring data measurement errors, miscalculations of meal carbohydrate content, early insulin administration errors, delayed insulin administration errors, and missed insulin bolus errors (page 3, [0050-0051]).
Regarding claim 8, Hayter discloses wherein the decision-making module utilizes patient data to assess glycemic control or efficacy of the decision support module, or to suggest modifications to the decision support module to improve its performance (page 13, [0155-0158]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoss et al. (US 2014/0060145) discloses analyte monitoring………tests.
Kovatchev et al. (US 2016/0004813) discloses method and system…..diabetes.
Lucisano et al. (US 10,561,351) discloses tissue…housing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
September 27, 2022

                                                                             /DANIEL PREVIL/                                                                             Primary Examiner, Art Unit 2684